DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 10-12, 17, 19-21, 26, 28 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by He et al. (Pub. No. 20200029340).
- With respect to claims 1, 10, 19, 28, He teaches a method of wireless communication at a first user equipment (UE), comprising: receiving, in a transmission from a second UE, an indication of reserved resources for the second UE (e.g. Abstract discloses the UE received from second UE SCI for reserved resource); measuring a received power of the transmission from the second UE (see par. 156 “the UE measures an average reference signal received power (RSRP)”); and excluding the reserved resources indicated by the second UE from a set of candidate resources based on the received power of the transmission from the second UE meeting a threshold, wherein the threshold is based at least in part on whether the reserved resources are associated with a retransmission (see par. 216-220). 
- With respect to claims 2, 11, 20, He teaches selecting one or more resources from the set of candidate resources for a sidelink transmission after excluding the reserved resources indicated by the second UE; and transmitting the sidelink transmission using the one or more resources (see step 1308, 1312 in Fig. 13).  
- With respect to claims 3, 12, 21, He teaches wherein the threshold is based on a reference signal received power (RSRP) (see par. 156).  
- With respect to claims 8, 17, 26, He teaches wherein the threshold is based on a number of retransmissions (see par. 186).  

Allowable Subject Matter
Claims 4-7, 9, 13-16, 18, 22-25, 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

	. Examiner's Note: Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/Primary Examiner, Art Unit 2471